Title: From John Adams to Benjamin Waterhouse, 8 January 1807
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy January 8. 1807

I received your favour of the Second of this month, yesterday. I dont do not understand your reason for calling our Forefathers Brownists. I Should call them rather, Robinsonians. But that our Forefathers resided twelve years at Leyden, and that they Worshipped in the Building, where I attended divine Service for Several months, I have no more doubt than I have of the Existence of a University at Leyden. Mr John Luzac, one of the most learned and virtuous Men in Europe, his Father and Unkle, both of them above seventy years of Age, informed me, of this fact. This whole Family were as perfectly informed in the History of that Country as any Man in the United Provinces. Mr John Luzac who first procured me a Sight of that Church and who has Since been Professor of Faderlandsche Historie, in the University, assured me that this was the Place assigned for public Worship to those English Emigrants. Dr McLane and Mr Dumas never doubted it. In my first Memorial to their High Mightinesses, I asserted that our forefathers had resided twelve years at Leyden, and although that Memorial was a Subject of Animadversion in all the Seven United Provinces, no denial of this fact nor any insinuation of the Uncertainty of it, ever appeared. The Building itself had the Appearances of Antiquity, enough and more than enough to make the fact probable.
I have no more doubt of the Fact than I have that I attended Dr Macclaines Church at the Hague.
Dr Homes is rendering very grateful and usefull service to his Country by his indefatigable Researches into its antiquities. I wish him all the Success and Encouragement he can desire. But our Country, to its disgrace is disposed to encourage a thousand foolish republications from Europe rather than one usefull Work of their own Growth. In short our Litterature, as well as our Commerce and our Politicks are monopolized by European Capitalists and our People will have it So. I am Sir, with much Esteem / yours


J. Adams